Case 1:19-cv-23650-DPG Document 73 Entered on FLSD Docket 08/21/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:19-cv-23650-GAYLES/OTAZO-REYES

  MARIA ELENA PEREZ,

         Plaintiff,

  v.

  MIDLAND NATIONAL LIFE
  INSURANCE COMPANY,

        Defendant.
  _______________________________________/

  MIDLAND NATIONAL LIFE
  INSURANCE COMPANY,

         Counter and Third-Party Plaintiff,

  v.

  MARIA ELENA PEREZ (I),

         Counter-Defendant and
         Cross-Claimant,

  and

  MARIA ELENA PEREZ (II),

        Third-Party Defendant and
        Cross-Defendant on Crossclaim of
        Maria Elena Perez (I).
  _______________________________________/


                                              ORDER

         THIS CAUSE comes before the Court on Third-Party Defendant and Cross-Defendant

  Maria Elena Perez’s Motion to Dismiss Plaintiff/Counter-Defendant and Cross-Claimant’s

  Amended Cross Claim for Failure to State a Cause of Action Upon Which Relief Can be Granted
Case 1:19-cv-23650-DPG Document 73 Entered on FLSD Docket 08/21/2020 Page 2 of 8



  (the “Motion”) [ECF No. 57]. The Court has reviewed the Motion and the record and is otherwise

  fully advised. For the reasons that follow, the Motion is granted.

                                                BACKGROUND 1

          This action stems from an ongoing family dispute over the proceeds of two life insurance

  policies purchased from Midland National Life Insurance Company (“Midland”) that insured the

  life of the decedent, Rolando A. Perez (the “Decedent”). Maria Elena Perez (“Perez I”), the

  Decedent’s widow, and Maria Elena Perez (“Perez II”), the Decedent and Perez I’s daughter, each

  claim to be the true beneficiary of the two life insurance policies.

          I.       Factual Background

           On November 21, 1999, Midland issued a life insurance policy insuring the Decedent’s

  life for $97,000.00 (No. 1502342706) to the Decedent and Perez I as joint owners. On December

  1, 1999, Midland issued a second life insurance policy insuring the Decedent’s life for $390,000.00

  (No. 1502344744) to the Decedent as sole owner (both policies collectively referred to as the

  “Policies”). On August 26, 2009, the Decedent and Perez I signed and delivered two Beneficiary

  Change Requests for the Policies to Midland, which Midland issued. The Beneficiary Change

  Requests named Perez I as primary beneficiary and Perez II as 50% contingent beneficiary. 2 On

  May 26, 2019, the Decedent passed away. On June 11, 2019, Perez I filed a claim with Midland

  for the proceeds of the Policies, along with a Proof of Death. Midland received Perez I’s claim on

  June 12, 2019. On June 13, 2019, Perez II also filed a claim with Midland for the proceeds of the

  Policies, along with a Proof of Death.



  1
    As the Court is proceeding on a motion to dismiss, it accepts Plaintiff/Counter-Defendant and Cross-Claimant Maria
  Elena Perez’s allegations in the Amended Crossclaim as true. See Brooks v. Blue Cross & Blue Shield of Fla., Inc.,
  116 F.3d 1364, 1369 (11th Cir. 1997) (stating that when reviewing a motion to dismiss, a court must construe the
  complaint in the light most favorable to the plaintiff and take the factual allegations therein as true).
  2
    The remaining 50% was designated to a second daughter, who is not a party to this action. See [ECF No. 55 ¶¶ 6–
  7].

                                                           2
Case 1:19-cv-23650-DPG Document 73 Entered on FLSD Docket 08/21/2020 Page 3 of 8



         II.     Procedural History

         On August 1, 2019, Perez I filed a Complaint in the Eleventh Judicial Circuit in and for

  Miami-Dade County, Florida, against Midland, seeking payment of $487,000.00 as the beneficiary

  of the Policies. [ECF No. 1-1]. On August 30, 2019, Midland removed the action based on diversity

  jurisdiction pursuant to 28 U.S.C. § 1332(a)(2). [ECF No. 1]. On September 6, 2019, Midland filed

  its Answer and Affirmative Defenses, as well as a Third-Party Complaint for Interpleader against

  Perez I and Perez II. [ECF No. 4]. While it admitted its contractual liability in the amount of

  $487,000.00 under the Policies, Midland did not make payment because of the competing claims

  for the proceeds. See, e.g., id. at 2 ¶ 6. On September 9, 2019, Perez I filed her Answer to the

  Interpleader action, as well as a Crossclaim against Perez II. [ECF No. 7]. On October 31, 2019,

  Perez II filed a Motion to Dismiss the Crossclaim, [ECF No. 24], which the Court granted in part

  on June 12, 2020, finding that the Crossclaim failed to comply with the pleading standards required

  under Federal Rule of Civil Procedure 8. [ECF No. 52].

         On November 13, 2019, Midland filed a Motion to Deposit Funds into the Court Registry,

  [ECF No. 29], which the Court granted. [ECF No. 30]. On November 21, 2019, Midland deposited

  the disputed proceeds into the Court’s Registry. [ECF Nos. 31 & 32]. On November 26, 2019,

  Midland filed a Motion for Judgment on the Pleadings, [ECF No. 33], which the Court granted on

  August 20, 2020, and discharged and dismissed Midland from this action. [ECF No. 71]. On June

  18, 2020, Perez I filed an Amended Crossclaim laying claim to the proceeds of the Policies that

  Midland interpleaded. [ECF No. 55]. On July 3, 2020, Perez II filed the instant Motion, which is

  ripe for review.




                                                  3
Case 1:19-cv-23650-DPG Document 73 Entered on FLSD Docket 08/21/2020 Page 4 of 8



                                          LEGAL STANDARD

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Pleadings must

  contain “more than labels and conclusions, and a formulaic recitation of the elements of a cause

  of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a complaint that

  states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing

  Twombly, 550 U.S. at 556). To meet this “plausibility standard,” a plaintiff must “plead[] factual

  content that allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Id. at 678 (alteration added) (citing Twombly, 550 U.S. at 556).

                                              DISCUSSION

          Perez II argues that the Amended Crossclaim should be dismissed because: (1) Perez I

  failed to attached the Policies to the Complaint, as required by Florida Rule of Civil Procedure

  1.130; (2) the allegations in the Amended Crossclaim are not specific and are thus legally

  insufficient; and (3) the Amended Crossclaim fails to identify a specific cause of action. After

  determining whether jurisdiction exists, the Court addresses each issue in turn.

          I.      The Court’s Jurisdiction

          The Court must first address its jurisdiction before proceeding on the merits. This action

  came before the Court on diversity grounds pursuant to 28 U.S.C. § 1332. [ECF No. 1]. Midland,

  as a foreign defendant, and Perez I and Perez II, as Florida residents, maintained diversity of

  citizenship and the amount in controversy exceeded $75,000.00. However, Midland has since been

  discharged and dismissed from this action. In her Amended Crossclaim, Perez I argues that the

  Court maintains jurisdiction over the action “because the Court has ancillary or supplementary



                                                      4
Case 1:19-cv-23650-DPG Document 73 Entered on FLSD Docket 08/21/2020 Page 5 of 8



  jurisdiction to determine claims regarding the funds that have been interpleaded pursuant to 28

  U.S.C. [§] 1367(a) . . . .” [ECF No. 55 ¶ 1]. The Court agrees.

            Where the Court has original jurisdiction over an action, the Court “shall have

  supplemental jurisdiction over all other claims that are so related to claims in the action within

  such original jurisdiction . . . .” 28 U.S.C. § 1367. Because the Court had jurisdiction over

  Midland’s Interpleader action, it may retain jurisdiction over Perez I and Perez II’s related claims

  to the proceeds from the Policies. See Am. Nat’l Ins. Co. v. Hansen, 8:17-cv-341-T-30JSS, 2017

  WL 2348856, at *2 (M.D. Fla. May 30, 2017) (“[E]ven if discharging [the plaintiff] did divest the

  Court of its diversity jurisdiction, the Court would still have supplemental jurisdiction over the

  claimants’ remaining claims.” (citing 28 U.S.C. § 1367)). Here, the Amended Crossclaim relates

  to the original action removed from state court and the Court possesses the disputed funds from

  the Policies in its Registry. Cf. Conlon v. Nw. Mut. Life Ins. Co., No. 13-CIV-81087, 2014 WL

  1608371, at *5 (S.D. Fla. Apr. 22, 2014) (supplemental jurisdiction proper where “the proposed

  counterclaim [was] related to the main action in that it [arose] out of the same facts.”). Moreover,

  to dismiss this case after discharging Midland “but before the adverse claimants had litigated their

  competing claims” “would lead to results wholly inconsistent with the policies underlying the

  interpleader remedy.” Hansen, 2017 WL 2348856, at *2 (noting that dismissing the action after

  discharging the stakeholder would leave claimants “assert[ing] their claims in separate actions,

  once again exposing the stakeholder to numerous lawsuits and multiple liability.”). Therefore, the

  Court finds it appropriate to exercise supplemental jurisdiction over the remaining claims in this

  action.




                                                   5
Case 1:19-cv-23650-DPG Document 73 Entered on FLSD Docket 08/21/2020 Page 6 of 8



          II.     Florida Rule of Civil Procedure 1.130 Does Not Apply

          Perez II argues that Florida Rule of Civil Procedure 1.130 requires dismissal of the

  Amended Crossclaim because Perez I failed to attach the Policies or contracts in dispute. The Court

  disagrees. Florida Rule of Civil Procedure 1.130 requires that “[a]ll . . . contracts . . . or documents

  on which action may be brought or defense made, or a copy thereof or a copy of the portions

  thereof material to the pleadings, must be incorporated in or attached to the pleading.” Fla. R. Civ.

  P. 1.130(a). However, “Rule 1.130 . . . is a procedural rule, not a substantive law.” Fed. Ins. Co.

  v. Delray Ocean Estates N., Inc., No. 05-CIV-80237, 2006 WL 8433695, at *3 (S.D. Fla. Oct. 30,

  2006) (citing Ferrero v. Assoc. Materials, Inc., 923 F.2d 1141, 1445–46 (11th Cir. 1991)). “Federal

  courts apply federal rules of procedure, not state procedural rules.” Id.; see also Erie R. Co. v.

  Thompkins, 304 U.S. 64, 78 (1938) (requiring federal courts in diversity actions to apply the

  substantive law of the state in which it sits).

          “Unlike the Fla. R. Civ. P. 1.130, there is no corresponding Federal Rule of Civil Procedure

  that requires a copy of the contract be attached to a complaint . . . .” Williams v. Scottsdale Ins.

  Co., No. 19-CIV-60736, 2019 WL 7708504, at *2 (S.D. Fla. June 17, 2019) (citations omitted).

  Rather, Federal Rule of Civil Procedure 8 only requires “a short and plain statement of the grounds

  for the court’s jurisdiction, . . . a short and plain statement of the claim showing that the pleader is

  entitled to relief . . . [, and] a demand for the relief sought . . . .” Fed. R. Civ. P. 8(a). Here, Federal

  Rule of Civil Procedure 8 applies. See Transcon. Ins. Co. v. L.F. Staffing Servs., Inc., No. 07-CIV-

  80865, 2008 WL 11333474, at *6 (S.D. Fla. Aug. 13, 2008) (Federal Rule of Civil Procedure 8(a)

  “‘relates to the “practice and procedure” of the district courts’ and therefore Rule [8(a)] is a

  procedural rule . . . .” (citations omitted)). Therefore, the Amended Crossclaim cannot be dismissed

  because Perez I failed to attach the Policies or contracts in dispute.



                                                       6
Case 1:19-cv-23650-DPG Document 73 Entered on FLSD Docket 08/21/2020 Page 7 of 8



          III.    Perez I’s Amended Crossclaim Remains Insufficient

          Perez II also argues that the Amended Crossclaim should be dismissed because it contains

  “bare-bone” factual allegations and fails to identify a specific cause of action. The Court finds that

  the Amended Crossclaim contains sufficient factual matter to plausibly support a claim for the

  funds at issue. Perez I identifies the Policies by number and the amount in dispute for each Policy.

  [ECF No. 55 ¶¶ 4–5]; see also Williams, 2019 WL 7708504, at *3 (plaintiff did not fail to state a

  claim where plaintiff identified the policy at issue by number). Moreover, Perez I and Perez II do

  not dispute which policies are at issue. Rather, they only dispute who should receive the proceeds

  of the identified Policies.

          However, the Court finds that the Amended Crossclaim is deficient because it fails to

  identify a specific cause of action for which relief may be granted. See Fed. R. Civ. P. 8(a)(c). The

  Amended Crossclaim does not identify a specific cause of action—such as a request for declaratory

  or injunctive relief—or a prayer for relief. See, e.g., Schott v. Ierubino, No. 08-CIV-61037, 2009

  WL 790117, at *2 (S.D. Fla. Mar. 25, 2009) (amended complaint dismissed without prejudice

  because it lacked any request for relief); Trapp v. Sanchez, No. 08-CIV-22267, 2009 WL 1116357,

  at *2 (S.D. Fla. Apr. 24, 2009) (amended complaint dismissed without prejudice because it failed

  to comply with Federal Rule of Civil Procedure 8(a) where it did not include prayer for relief in

  the pleading). Instead, and in a conclusory fashion, Perez I states that she is entitled to the proceeds

  and that Perez II has no claim to the proceeds. [ECF No. 55 ¶¶ 13–14]. This is insufficient to meet

  the required pleading standards under Federal Rule of Civil Procedure 8; and, therefore, the

  Amended Crossclaim must be dismissed without prejudice.




                                                     7
Case 1:19-cv-23650-DPG Document 73 Entered on FLSD Docket 08/21/2020 Page 8 of 8



                                                  CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          (1)      Third-Party Defendant and Cross-Defendant Maria Elena Perez’s Motion to

                   Dismiss Plaintiff/Counter-Defendant and Cross-Claimant’s Amended Cross Claim

                   for Failure to State a Cause of Action Upon Which Relief Can be Granted, [ECF

                   No. 57], is GRANTED;

          (2)      Plaintiff/Counter-Defendant and Cross-Claimant Maria Elena Perez’s Amended

                   Crossclaim, [ECF No. 55], is DISMISSED without prejudice;

          (3)      Plaintiff/Counter-Defendant and Cross-Claimant Maria Elena Perez may request

                   leave to file a second amended crossclaim within 20 days of this Order. Failure to

                   do so will result in the Court dismissing this action with prejudice; 3 and

          (4)      Plaintiff/Counter-Defendant and Cross-Claimant Maria Elena Perez’s Motion for

                   Summary Judgment Regarding Claim to Interpleaded Proceeds, [ECF No. 44], is

                   DENIED as moot.

          DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of August, 2020.




                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE



  3
    If Plaintiff/Counter-Defendant and Cross-Claimant Maria Elena Perez (Perez I) wishes to amend her Amended
  Crossclaim, she must request leave to file a seconded amended crossclaim in a properly filed motion before the Court.
  Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009) (“Where a request for leave to file an amended complaint
  simply is imbedded within an opposition memorandum, the issue has not been raised properly.” (citation omitted));
  see also Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999) (stating that “[f]iling a motion is the proper method to
  request leave to amend a complaint,” and in moving for leave to amend, a plaintiff must comply with Federal Rule of
  Civil Procedure 7(b) by either “set[ting] forth the substance of the proposed amendment or attach[ing] a copy of the
  proposed amendment”).

                                                           8
